Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-cv-62041-BLOOM

  GEDEON JOSEPH,

         Petitioner,

  v.

  UNITED STATES OF AMERICA,

         Respondent.
                                        /

                                               ORDER

         THIS CAUSE is before the Court upon Petitioner Gedeon Joseph’s (“Petitioner”) Motion

  Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody.

  ECF No. [1] (“Motion”). The Government filed a Response to the Motion, ECF No. [6]

  (“Response”), with a supporting exhibit, ECF No. [6-1]. Petitioner also submitted an untimely

  Reply. ECF No. [15] (“Reply”). The Court has carefully considered the Motion, all opposing and

  supporting submissions, the record in this case, the applicable law, and is otherwise fully advised.

  For the reasons set forth below, the Motion is denied.

       I. BACKGROUND

         Petitioner, who is presently incarcerated at the Federal Correctional Institution in Glenville,

  West Virginia, asks the Court to vacate, set aside, or correct his sentence. See generally ECF No.

  [1]. The Court construes Petitioner’s Motion liberally due to his pro se status. See Haines v.

  Kerner, 404 U.S. 519, 520-21 (1972).

         a.      The Indictment.

         The Indictment charged Petitioner with conspiracy to commit Hobbs Act robbery, in

  violation of 18 U.S.C. § 1951(a) (Count One); substantive Hobbs Act robbery, in violation of 18
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 2 of 16

                                                                          Case No. 20-cv-62041-BLOOM


  U.S.C. § 1951(a) (Count Two); and knowingly possessing a firearm in furtherance of a crime of

  violence, in violation of 18 U.S.C. § 924(c)(1)(A), and brandishing the firearm, in violation of 18

  U.S.C. § 924(c)(1)(A)(ii) (Count Three). CR-ECF No. [1] at 1-3.1 The Indictment specified that

  the § 924(c) violation in Count Three was premised upon the substantive Hobbs Act robbery

  violation in Count Two. Id. at 3.

            b.      Petitioner’s Guilty Plea.

            On April 23, 2019, Petitioner entered into a Plea Agreement with the Government. CR-

  ECF No. [39]. Petitioner agreed to plead guilty to conspiracy to commit Hobbs Act robbery (Count

  One) and knowingly possessing and brandishing a firearm in furtherance of a crime of violence

  (Count Three). Id. ¶ 1. In exchange, the Government agreed to recommend at sentencing that the

  District Court reduce by two levels Petitioner’s sentencing guideline level for timely acceptance

  of responsibility; and after sentencing, to seek dismissal of the substantive Hobbs Act robbery

  (Count Two). Id. ¶¶ 2, 8. All parties signed the Plea Agreement. Id. at 6.

            In his Plea Agreement, Petitioner acknowledged that in exchange for the Government’s

  undertakings, he waived his appellate rights conferred under 28 U.S.C. § 1291 and 18 U.S.C.

  § 3742 except where the sentence imposed exceeded statutory maximums or was the result of an

  upward departure or variance. Id. ¶ 11. Petitioner agreed to the waiver of all rights to assert any

  claim that the statutes to which he pled guilty were unconstitutional or that the admitted conduct

  did not fall within the scope of the statutes of conviction. Id. ¶ 12. Petitioner agreed to a joint

  request that the Court enter a specific finding that the appellate waiver was knowing and voluntary.

  Id. ¶ 13.

            At Petitioner’s change-of-plea hearing, the Court engaged in a thorough plea colloquy with



  1
      References to docket entries in Petitioner’s criminal case, No. 19-cr-60055, are denoted as “CR-ECF No.”

                                                        2
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 3 of 16

                                                                      Case No. 20-cv-62041-BLOOM


  Petitioner. See CR-ECF No. [98]. The Court went over the elements of the offenses, id. at 9;

  reviewed the written Plea Agreement with Petitioner, id. at 8-11; identified all the constitutional

  rights Petitioner waived, including the partial waiver of appellate rights except as to a sentence

  that exceeds the statutory maximum or is the result of an upward departure or upward variance

  from the sentencing guideline range, id. at 13-15; ascertained acknowledgment from Petitioner of

  the Factual Proffer’s accuracy, id. at 15-16; explained the sentencing process and confirmed with

  Petitioner that trial counsel discussed with him the applicable Sentencing Guidelines, id. at 12-14;

  established that, prior to signing each document, trial counsel reviewed with Petitioner the Factual

  Proffer and Plea Agreement and that they had an opportunity to discuss the contents therein, id. at

  8-9, 15; and received confirmation that Petitioner had a full opportunity to discuss his case in

  general and any defenses, and that he was satisfied with the representation trial counsel had

  provided, id. at 8.

          The Court verified that Petitioner was not under the influence of drugs or alcohol at the

  time of his plea colloquy. Id. at 4. Petitioner confirmed that he discussed the appeal waiver with

  his trial attorney and agreed with the Court’s entry of a specific finding that his appellate waiver

  was knowing and voluntary. Id. at 11. Petitioner denied any coercion and denied he had been

  promised anything not stated in the Plea Agreement. Id. at 11-12.

          Petitioner also signed a Factual Proffer attesting to the underlying facts of his guilty plea.

  See CR-ECF No. [38]. The Factual Proffer summarized the following relevant facts:

                   On the morning of December 24, 2018, at approximately 9:00 a.m.,
          JOSEPH, along with co-defendant Zyheem Ian Smith, entered the Yard House
          restaurant at the Sawgrass Mills Mall, located at 2610 Sawgrass Mills Circle,
          Sunrise, Florida. The Yard House restaurant chain has locations in several states
          and purchases foods and supplies in interstate commerce. Smith and JOSEPH were
          let into the restaurant by co-defendant Watverly Mortimer, a Yard House employee.
          Smith was armed with a tan Glock 19X semi-automatic pistol.

                  Smith and JOSEPH went directly to the second floor of the restaurant and

                                                    3
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 4 of 16

                                                                      Case No. 20-cv-62041-BLOOM


          encountered the manager, who was talking on a cellphone. Smith grabbed the
          cellphone out of the manager’s hand. Smith pointed the pistol at the manager and
          ordered him to open the safe and place money into a plastic bag. Smith told the
          manager to empty the safe or he would shoot the manager in the leg. The manager,
          who was in fear for his life, placed cash into the bag, and Smith and JOSEPH left
          with the bag in a silver Hyundai Elantra.

                  Law enforcement later discovered the manager’s cellphone behind the
          restaurant. Smith’s fingerprint was found on the manager’s cellphone, and based
          on the identification of Smith, law enforcement obtained cellphone and social
          media records for Smith.

                    Smith’s cellphone records showed that on the morning of the robbery, he
          placed three phone calls to Mortimer. Cellsite data for Smith’s cellphone showed
          that it traveled from the Orlando area early on December 24, 2018 and was located
          near the Yard House restaurant in Sunrise at the time of the robbery. Law
          enforcement matched other location data for Smith’s phone with highway toll booth
          photos of a silver Hyundai Elantra in the same location at the same time, and
          determined that the vehicle had been rented in the Orlando area. Rental records for
          the vehicle showed that Mortimer rented the vehicle and gave JOSEPH and Smith
          as references.

                  A search of JOSEPH’s Facebook Messenger chat sessions showed JOSEPH
          and Mortimer communicating in mid-December 2018 about the need for a rental
          car for a robbery. On January 14, 2019, Mortimer sent JOSEPH a screenshot of a
          text from the rental car company saying that the rental car had been returned and
          there was some damage to the car.

                  A search of Smith’s Facebook Messenger chat sessions showed that in
          November and December of 2018, Smith, JOSEPH and Mortimer discussed
          committing a robbery at Mortimer’s workplace, including discussions of what
          clothes to wear, getting a rental car to use in the robbery, and what the best date for
          the robbery would be. On November 2, 2018, Smith advised another individual that
          he had recently purchased a Glock 19X for $699.50. On December 24, 2018, just
          before the robbery took place, Smith and Mortimer communicated about Smith and
          JOSEPH waiting to enter the restaurant until after the manager had arrived so that
          he could open the safe.

  Id. at 1-3.

          c.     United States v. Davis, the Motion to Dismiss, and the Sentencing Hearing.

          On June 24, 2019, the United States Supreme Court decided United States v. Davis, 139 S.

  Ct. 2319 (2019). Section 924(c) criminalizes using a firearm “during and in relation to any crime

  of violence or drug trafficking crime[.]” 18 U.S.C. § 924(c)(1)(A). The term “crime of violence”

                                                    4
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 5 of 16

                                                                     Case No. 20-cv-62041-BLOOM


  is defined by two clauses. See id. § 924(c)(3). First, the “elements clause” defines a crime of

  violence as a felony having “as an element the use, attempted use, or threatened use of physical

  force against the person or property of another[.]” Id. § 924(c)(3)(A). Second, the “residual clause”

  includes in the crime-of-violence definition any felony “that by its nature, involves a substantial

  risk that physical force against the person or property of another may be used in the course of

  committing the offense.” Id. § 924(c)(3)(B). The Supreme Court determined section 924(c)’s

  residual clause was unconstitutionally vague. See Davis, 139 S. Ct. at 2336.

         On July 11, 2019, in light of Davis, Petitioner filed a Motion to Dismiss Count Three of

  Indictment. CR-ECF No. [59]. Petitioner argued that because Count Three depended on an invalid

  predicate, the conspiracy to commit Hobbs Act robbery as charged in Count One, it must be

  dismissed. Id. On July 12, 2019, the District Court denied the motion because the predicate offense

  for the § 924(c) charge (Count Three) as stated in the Indictment was substantive Hobbs Act

  robbery (Count Two), not conspiracy to commit Hobbs Act robbery (Count One). ECF No. [94]

  at 3; see id. (“The Court: The way it is they pled guilty to Count 3 with the predicate offense being

  the substantive Hobbs Act.”). Petitioner was sentenced to a total term of imprisonment of ninety-

  six months, comprised of eighty-four months for Count Three and twelve months for Count One

  to be served consecutively, followed by a two-year term of supervised release. Id. at 23-24. The

  District Court informed Petitioner that, to the extent his right to appeal had not been waived, he

  was required to file any Notice of Appeal within fourteen days of the entry of judgment. Id. at 25;

  see CR-ECF No. [69] (Judgment).

         Petitioner filed a timely appeal. CR-ECF No. [73]. He raised two arguments on appeal:

  first, after Davis, the conspiracy to commit Hobbs Act robbery charge was insufficient to support

  his § 924(c) conviction (Count Three); second, § 924(c)(3)’s elements clause was not severable

  from its residual clause, thus, Davis invalidated both clauses. United States v. Joseph, 811 F. App’x

                                                   5
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 6 of 16

                                                                           Case No. 20-cv-62041-BLOOM


  595, 597 (11th Cir. 2020). On April 29, 2020, finding that it was barred by the appeal waiver in

  his Plea Agreement, the Eleventh Circuit dismissed Petitioner’s appeal. Id. Because Petitioner’s

  co-defendant, Mortimer, did not have an appellate waiver in his Plea Agreement, the Eleventh

  Circuit addressed Petitioner’s first argument. Id. Even so, the Eleventh Circuit found that the

  Indictment specified the § 924(c) charge was predicated on the substantive Hobbs Act robbery

  charge (Count Two), not conspiracy to commit Hobbs Act robbery (Count One). Id. at 599. After

  review of the Factual Proffer, the Eleventh Circuit determined that, as to Mortimer, the facts

  established aiding and abetting a substantive Hobbs Act robbery, “allowing it to serve as the

  predicate for his § 924(c) charge.” Id.

          Petitioner’s conviction became final on July 28, 2020, when the ninety-day period for

  seeking certiorari review elapsed following dismissal of his direct appeal. See Clay v. United

  States, 537 U.S. 522, 527 (2003) (“Finality attaches when this Court affirms a conviction on the

  merits on direct review or denies a petition for writ of certiorari or when the time for filing a

  certiorari petition expires.”); Sup. Ct. R. 13(1) (“[A] petition for a writ of certiorari to review a

  judgment in any case . . . entered by . . . a United States court of appeals . . . is timely when it is

  filed with the Clerk of this Court within 90 days after entry of the judgment.” (alterations added)).

          d.      The § 2255 Proceedings.

          On June 25, 2020,2 Petitioner filed his first Motion Under 28 U.S.C. § 2255 to Vacate, Set

  Aside, or Correct Sentence by a Person in Federal Custody. Joseph v. United States, No. 20-61370-

  UU (S.D. Fla. July 16, 2020), ECF No. [1]. Because the ninety-day period for filing a writ of

  certiorari to the United States Supreme Court had not yet expired, the Court dismissed the motion




  2
    “Under the prison mailbox rule, a pro se prisoner’s court filing is deemed filed on the date it is delivered
  to prison authorities for mailing.” Williams v. McNeil, 557 F.3d 1287, 1290 n.2 (11th Cir. 2009) (citations
  and internal quotation marks omitted).

                                                        6
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 7 of 16

                                                                        Case No. 20-cv-62041-BLOOM


  without prejudice as premature. Id. at ECF No. [4].

            On September 30, 2020, in a separate case, Petitioner filed the instant Motion Under 28

  U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody. See ECF

  No. [1]. The Government filed a Response arguing that the Motion should be denied because

  Petitioner’s claims were procedurally barred. ECF No. [6]. Petitioner requested several extensions

  of time to file a permissive Reply to the Government’s Response, see ECF Nos. [7] & [9], which

  the Court granted, see ECF Nos. [8] & [14].3 Although untimely, the Court considers Petitioner’s

  Reply. See ECF No. [15]; see also ECF Nos. [8] & [14].

        II. LEGAL STANDARD

            a. Section 2255 Motions.

            “A prisoner in custody under sentence of a court established by Act of Congress claiming

  the right to be released upon the ground that the sentence was imposed in violation of the

  Constitution . . . may move the court which imposed the sentence to vacate, set aside, or correct

  the sentence.” 28 U.S.C. § 2255(a). Because collateral review is not a substitute for direct appeal,

  the grounds for collateral attack on final judgments under § 2255 are extremely limited. See United

  States v. Frady, 456 U.S. 152, 165 (1982). A prisoner is entitled to relief under § 2255 if the court

  imposed a sentence that (1) violated the Constitution or laws of the United States; (2) exceeded its

  jurisdiction; (3) exceeded the maximum sentence authorized by law; or (4) is otherwise subject to

  collateral attack. See 28 U.S.C. § 2255(a); see also McKay v. United States, 657 F.3d 1190, 1194

  n.8 (11th Cir. 2011) (citation omitted). “[R]elief under 28 U.S.C. § 2255 is reserved for

  transgressions of constitutional rights and for that narrow compass of other injury that could not

  have been raised in direct appeal and would, if condoned, result in a complete miscarriage of



  3
      On June 2, 2021, the case was reassigned to the Undersigned. ECF No. [13].

                                                       7
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 8 of 16

                                                                     Case No. 20-cv-62041-BLOOM


  justice.” Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004) (quoting Richards v. United

  States, 837 F.2d 965, 966 (11th Cir. 1988)).

         b. Ineffective Assistance of Counsel.

         To prevail on a claim of ineffective assistance of counsel, a petitioner must demonstrate

  both (1) that counsel’s performance was deficient; and (2) a reasonable probability that the

  deficient performance prejudiced the defense. See Strickland v. Washington, 466 U.S. 668, 687 &

  694 (1984); see also Harrington v. Richter, 562 U.S. 86, 104 (2011). To satisfy the prejudice

  prong, a petitioner must establish that, but for counsel’s deficient performance, the outcome of the

  proceeding would have been different. See Strickland, 466 U.S. at 694; see also Lockhart v.

  Fretwell, 506 U.S. 364, 369-70 (1993); Allen v. Sec’y, Fla. Dep’t of Corr., 611 F.3d 740, 754 (11th

  Cir. 2010). If a petitioner fails to establish one of the prongs under Strickland, the Court need not

  address the remaining prong. See Strickland, 466 U.S. at 697.

         A petitioner bears the burden of proof in habeas proceedings. See Blankenship v. Hall, 542

  F.3d 1253, 1270 (11th Cir. 2008). “‘There is a strong presumption that counsel’s performance was

  reasonable and adequate.’ To overcome that presumption, ‘a petitioner must establish that no

  competent counsel would have taken the action that his counsel did take.’” Gordon v. United

  States, 518 F.3d 1291, 1301 (11th Cir. 2008) (quoting Michael v. Crosby, 430 F.3d 1310, 1320

  (11th Cir. 2005); Chandler v. United States, 218 F.3d 1305, 1315 (11th Cir. 2000)).

    III. DISCUSSION

         a. Procedural Default and Timeliness

         The Government agrees that the Motion is timely but contends that Petitioner’s claims are

  procedurally barred. ECF No. [6] at 7-9. The Government argues the claims are barred because

  both of Petitioner’s claims could have been raised on direct appeal. Id. Petitioner challenges his

  trial counsel’s effectiveness and the Government fails to explain why these claims of ineffective


                                                   8
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 9 of 16

                                                                        Case No. 20-cv-62041-BLOOM


  assistance of counsel should be procedurally barred. As such, the Court finds that Petitioner’s

  claims are not procedurally barred. See Massaro v. United States, 538 U.S. 500, 503 (2003)

  (finding there is no procedural default for failing to raise ineffective assistance of counsel claims

  on direct appeal).

          b. The Merits

          Liberally construing the Motion, Petitioner raises one claim of ineffective assistance of

  counsel. ECF No. [1]. He argues he was constructively denied counsel as guaranteed by the Sixth

  Amendment. Id. at 5. He asserts two arguments supporting his claim: (1) trial counsel was

  ineffective for refusing to show him the discovery; and (2) trial counsel was ineffective for not

  making a Davis-based argument to the Court. Id. at 5, 7-9, 17-22. Petitioner claims that had it not

  been for trial counsel’s ineffectiveness, he would not have pled guilty, and he would have

  proceeded to trial. Id. at 9. As such, Petitioner also challenges the voluntariness of his plea.

                  i.      Petitioner’s Statement of Facts.

          On March 1, 2021, trial counsel was appointed to represent Petitioner. CR-ECF No. [20].

  Petitioner states that trial counsel visited him three times prior to his April 23, 2019 change-of-

  plea hearing. ECF No. [1] at 5, 7-8, 17-19. Petitioner states that at the first visit, prior to the March

  6, 2019 pre-trial detention hearing, trial counsel informed him of the charges pending against him,

  the sentencing guideline range, and told Petitioner that if he wanted to go to trial, he would prepare

  a defense. Id. at 5, 17. Trial counsel told Petitioner there was a “lack of evidence” but that after

  the pre-trial detention hearing they could discuss trial strategy and discuss the possibility of

  cooperating with the Government for a sentence reduction. Id. at 5, 17-18.

          Trial counsel visited Petitioner two more times following the pre-trial detention hearing at

  which the Government’s motion to detain Petitioner pre-trial was granted. Id. at 7, 18-19; see also

  CR-ECF No. [25]. Trial counsel told Petitioner the Government’s case was based on the physical


                                                     9
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 10 of 16

                                                                       Case No. 20-cv-62041-BLOOM


   description given by the eyewitness, but that the eyewitness “could not possibly identify anyone.”

   Id. at 7, 18. He also told Petitioner that the basis for the conspiracy charge was text messages

   discussing plans for committing the robbery. ECF No. [1] at 18. Trial counsel told Petitioner that

   “there was no defense that could be used to help [his] case.” Id. at 7, 18. Trial counsel then told

   Petitioner about the plea offer: in return for a guilty plea to Counts One and Three, the Government

   would dismiss Count Two. Id. at 7, 19. Petitioner alleges that at both visits he asked to see the

   Government’s evidence but trial counsel told him he only had one copy but that he would make

   extra copies before the change-of-plea hearing. Id. at 7, 19-20. Based on the Government’s

   “overwhelming evidence,” trial counsel advised Petitioner he should take the plea offer. Id. at 19.

           On April 23, 2021, the morning of the change-of-plea hearing, Petitioner asked trial

   counsel for a third time to see the discovery before entering the courtroom. Id. at 8, 20. Trial

   counsel told him it was “too late,” but he would show him the discovery packet after the change-

   of-plea hearing. Id. at 8, 20. Following the change-of-plea hearing, Petitioner states that he spoke

   to trial counsel on two occasions and requested to see the discovery and inquired about

   withdrawing his plea and going to trial. Id. at 8, 20. Trial counsel told him he would get to see the

   discovery but that he could not withdraw his plea. Id. at 8, 20

           On July 12, 2019, at the sentencing hearing, Petitioner states that he questioned trial

   counsel about Davis, but trial counsel “pretended to be ignorant of the case[.]” Id. at 8, 20-21. Trial

   counsel never presented any arguments during sentencing about how Davis would affect his case.

   Id. at 8, 21. Following the sentencing hearing, trial counsel represented Petitioner on his appeal.

   Id. Petitioner again requested the discovery, but trial counsel continued to delay granting the

   request “until after the appeal was filed.” Id. at 9, 21.




                                                      10
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 11 of 16

                                                                       Case No. 20-cv-62041-BLOOM


          Petitioner avers that had trial counsel either showed him the discovery or informed him

   about Davis and how it affected his § 924(c)(1)(A) charge, he would not have entered a plea of

   guilty and would have insisted on going to trial. Id.

          ii.     Voluntariness of Plea.

          Petitioner alleges that he would not have entered a plea of guilty had it not been for trial

   counsel’s ineffectiveness. Id. He suggests that had he seen the discovery or had he been aware of

   the Davis decision, he would have exercised his trial rights. Id. Liberally construing the Motion,

   Petitioner implies that his plea was not knowing or voluntary.

          “The Fourteenth Amendment Due Process Clause requires that a plea of guilty be

   knowingly and voluntarily entered because it involves a waiver of a number of the defendant’s

   constitutional rights.” United States v. Brown, 117 F.3d 471, 476 (11th Cir. 1997) (citation and

   internal quotation marks omitted). Because a guilty plea waives certain constitutional rights, before

   it is accepted, a district court must ensure that the waiver is a voluntary, knowing, and intelligence

   act, done with sufficient awareness of the relevant circumstances and likely consequences

   surrounding the plea. Hill v. Lockhart, 474 U.S. 52, 56 (1985). To be knowing and voluntary: (1)

   a plea must be free from coercion; (2) the defendant must understand the nature of the charges;

   and (3) the defendant must know and understand the consequences of his guilty plea. United States

   v. Moriarty, 429 F.3d 1012, 1019 (11th Cir. 2005) (per curiam) (citations omitted). “Because such

   a waiver is valid only if made intelligently and voluntarily, an accused who has not received

   reasonably effective assistance from counsel in deciding to plead guilty cannot be bound by his

   plea.” Wofford v. Wainwright, 748 F.2d 1505, 1508 (11th Cir. 1984) (per curiam) (citation

   omitted).

          Petitioner’s plea was knowing and voluntary. The District Court conducted a thorough Rule

   11 colloquy ensuring that Petitioner entered his guilty plea free from coercion, that he understood

                                                    11
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 12 of 16

                                                                       Case No. 20-cv-62041-BLOOM


   the nature of the charges, and that he understood the consequences of his plea. ECF No. [98] at 8-

   16; see also Patti v. United States, 337 F.3d 1317, 1320 (11th Cir. 2003) (“Generally, a voluntary,

   unconditional guilty plea waives all nonjurisdictional defects in the proceedings.” (citation

   omitted)). Where, as here, Petitioner made statements under oath during a change-of-plea

   colloquy, courts apply a “strong presumption” that those statements are true; conversely, Petitioner

   bears a “heavy burden “to show his statements were false.” United States v. Caldwell, 805 F. App’x

   743, 746 (11th Cir. 2020) (per curiam) (citations omitted).

          Petitioner’s claim that trial counsel withheld discovery from him is conclusory. He does

   not point to any specific evidence that trial counsel withheld from him. In fact, Petitioner goes into

   detail regarding his discussions with trial counsel about the evidence against him. Trial counsel

   told him there was an eyewitness who could not positively identify him but that described his

   physical attributes. ECF No. [1] at 7, 18. Trial counsel also discussed with him “text messages . .

   . which talked about committing a robbery.” Id. at 18. Trial counsel described the evidence against

   Petitioner as “overwhelming.” Id. at 19.

          Review of the record reflects that Petitioner was aware of more of the Government’s

   evidence against him. At the pre-trial detention hearing, the Government adopted FBI Agent Jessie

   Apaza’s criminal affidavit along with his testimony on direct examination. CR-ECF No. [23]; see

   also CR-ECF No. [25] at 3. The Government proffered Facebook conversations between Petitioner

   and the co-defendants discussing plans to rent a car in preparation for the robbery and photographs

   of the Petitioner from his Instagram account wearing black and white Nike sneakers that matched

   the “distinct black and white Nike shoes seen in the Yard house security video.” CR-ECF No. [25]

   at 5; see also CR-ECF No. [24] (Government’s exhibit list).

          Of highest import, Petitioner confirmed with the District Court that he had a “full

   opportunity to discuss his case” with his trial counsel including discussing his “case in general and

                                                    12
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 13 of 16

                                                                     Case No. 20-cv-62041-BLOOM


   any defenses” that he might have. CR-ECF No. [98] at 8. Petitioner swore under oath that he had

   “[n]o complaints.” Id. Critically, these admissions came directly after the District Court postponed

   co-defendant Mortimer’s change-of-plea hearing after Mortimer complained that his trial counsel

   had not “gone over any of the evidence” with him. Id. at 5-8.

          Petitioner’s claim that trial counsel failed to inform him about the Davis decision is belied

   by the record. The Supreme Court decided Davis on June 24, 2019, two months after Petitioner’s

   change-of-plea hearing. More so, following the Davis decision, but prior to sentencing, trial

   counsel filed a motion to dismiss the § 924(c) charge (Count Three) in the Indictment on the basis

   that it relied on an invalid predicate offense. CR-ECF No. [59]; see also CR-ECF No. [94] at 3

   (denying the motion to dismiss because the language of the Indictment states that substantive

   Hobbs Act robbery was the predicate offense).

          Petitioner has not shown that trial counsel’s performance was deficient. Nor has he shown

   that his guilty plea was involuntary. Thus, he is not entitled to relief. See Bullard v. Warden,

   Jenkins Corr. Ctr., 610 F. App’x 821, 824-25 (11th Cir. 2015).

          iii.    Constructive Denial of Counsel.

          Petitioner was not denied constructive counsel under the Sixth Amendment. The Supreme

   Court has recognized that with regard to proving Strickland prejudice certain circumstances “are

   so likely to prejudice the accused that the cost of litigating their effect in a particular case is

   unjustified.” United States v. Cronic, 466 U.S. 648, 659 (1984). Under Cronic, prejudice may only

   be presumed

          where, and only where: (1) there is a ‘complete denial of counsel’ at a ‘critical
          stage’ of the trial, (2) ‘counsel entirely fails to subject the prosecution’s case to
          meaningful adversarial testing,’ or (3) under the ‘circumstances the likelihood that
          counsel could have performed as an effective adversary was so remote as to have
          made the trial inherently unfair.’




                                                   13
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 14 of 16

                                                                       Case No. 20-cv-62041-BLOOM


   Castillo v. Fla. Sec’y of Dep’t of Corr., 722 F.3d 1281, 1286 (11th Cir. 2013) (quoting Cronic,

   466 U.S. at 659-61). The Cronic presumption of prejudice “applies to only a very narrow spectrum

   of cases where the circumstances leading to counsel’s ineffectiveness are so egregious that the

   defendant was in effect denied any meaningful assistance at all.” Stano v. Dugger, 921 F.2d 1125,

   1153 (11th Cir. 1991) (en banc). Under the first exception, “prejudice may be presumed where

   counsel is either entirely absent from, or was prevented from assisting the accused during, a critical

   stage of the trial.” Castillo, 722 F.3d at 1287.

          Petitioner does not articulate any basis under Cronic to constitute a complete denial of

   counsel. Under Cronic’s first exception, Petitioner’s claim completely fails to meet the high bar

   for relief. To the contrary, trial counsel represented Petitioner at all critical stages: the pre-trial

   detention hearing, see CR-ECF No. [23], the change-of-plea hearing, see CR-ECF No. [98], and

   the sentencing hearing, see CR-ECF No. [94].

          Nor can Petitioner show that trial counsel failed to subject the Government’s case to

   meaningful adversarial testing. See Castillo, 722 F.3d at 1287 (finding that relief under Cronic’s

   second exception should be reserved for “situations in which counsel entirely failed to function as

   the client’s advocate by failing to meaningfully oppose the prosecution’s case.” (citations and

   internal quotation marks omitted)). For one, at the pre-trial detention hearing, trial counsel cross-

   examined the Government’s witness. CR-ECF No. [23]. Additionally, on April 3, 2021, trial

   counsel filed a motion to dismiss the Indictment on the ground that Hobbs Act Robbery, 18 U.S.C.

   § 1951(a), was unconstitutional on its face and as applied. CR-ECF No. [29]. The District Court

   denied the motion on both grounds. CR-ECF No. [31].

          Petitioner’s own allegations contradict his claim that he was constructively denied counsel.

   Less than two months separated Petitioner’s arraignment and the change-of-plea hearing, yet

   Petitioner describes three visits with trial counsel wherein trial counsel described the charges and

                                                      14
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 15 of 16

                                                                      Case No. 20-cv-62041-BLOOM


   evidence against him, explained the sentencing guidelines, and discussed the Government’s plea

   offer. ECF No. [1] at 5, 7, 17-20. Thus, Petitioner has not met his burden of proof to show that any

   errors trial counsel made were “so egregious” as to constructively deny him the right to counsel.

   Petitioner is not entitled to relief.

      IV. EVIDENTIARY HEARING

           In a habeas corpus proceeding, the petitioner has the burden to establish the need for an

   evidentiary hearing. See Chavez v. Sec’y, Fla. Dep’t of Corr., 647 F.3d 1057, 1060 (11th Cir.

   2011). “[I]f the record refutes the applicant’s factual allegations or otherwise precludes habeas

   relief, a district court is not required to hold an evidentiary hearing.” Schriro v. Landrigan, 550

   U.S. 465, 474 (2007); see also Jones v. Sec’y, Fla. Dep’t of Corr., 834 F.3d 1299, 1318-19 (11th

   Cir. 2016). Here, the issues presented can be resolved based on the record. Indeed, because the

   Court can “adequately assess [Petitioner’s] claim[s] without further factual development[,]” he is

   not entitled to an evidentiary hearing. Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003).

       V. CERTIFICATE OF APPEALABILITY

           A prisoner seeking to appeal a district court’s final order denying his or her petition for

   writ of habeas corpus has no absolute entitlement to appeal; rather, in order to do so, they must

   obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1); see also Harbison v. Bell, 556

   U.S. 180, 183 (2009). This Court should issue a certificate of appealability only if Petitioner makes

   “a substantial showing of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2). Where,

   as here, the district court has rejected a petitioner’s constitutional claims on the merits, the

   petitioner must demonstrate that reasonable jurists would find the district court’s assessment of

   the constitutional claims debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

   However, when the district court has rejected a claim on procedural grounds, the petitioner must

   show that ‟jurists of reason would find it debatable whether the petition states a valid claim of the


                                                    15
Case 0:19-cr-60055-BB Document 131 Entered on FLSD Docket 08/31/2021 Page 16 of 16

                                                                        Case No. 20-cv-62041-BLOOM


   denial of a constitutional right and that jurists of reason would find it debatable whether the district

   court was correct in its procedural ruling.” Id. Petitioner has failed to make “a substantial showing

   of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Upon consideration of the record,

   the Court concludes that no certificate of appealability shall issue.

      VI. CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED as follows:

                1. Petitioner Gedeon Joseph’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,

                   or Correct Sentence by a Person in Federal Custody, ECF No. [1], is DENIED.

                2. No certificate of appealability shall issue.

                3. To the extent not otherwise disposed of, any pending motions are DENIED AS

                   MOOT and all deadlines are TERMINATED.

                4. The Clerk of Court is directed to CLOSE this case.

           DONE AND ORDERED in Chambers at Miami, Florida, on August 31, 2021.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE
   Copies to:

   Counsel of Record

   Gedeon Joseph
   #71698-018
   Federal Correctional Institution
   Inmate Mail/Parcels
   Post Office Box 6000
   Glenville, WV 26351
   PRO SE




                                                     16
